Case 1:20-cv-21784-DPG Document 46 Entered on FLSD Docket 03/26/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 1:20-cv-21784-GAYLES/LOUIS


  AUGUSTINO SANTIAGO, LILLY LEYVA,
  GUILLERMO CREAMER, and MARIA
  ACEITUNO, individually and as representatives
  of a class of participants and beneficiaries on
  behalf of the University of Miami Retirement
  Savings Plan,

         Plaintiffs,

  v.

  UNIVERSITY OF MIAMI,

        Defendant.
  __________________________________________/


                                                ORDER

         THIS CAUSE comes before the Court on Magistrate Judge Lauren Fleischer Louis’s

  Report and Recommendation (the “Report”) [ECF No. 43] regarding Defendant University of

  Miami’s Motion to Dismiss Pursuant to Rules 12(b)(1) and 12(b)(6) (the “Motion”) [ECF No. 16].

  On April 29, 2020, Plaintiffs Augustino Santiago, Lilly Leyva, Guillermo Creamer, and Maria

  Aceituno, individually and as representatives of a class of participants and beneficiaries of the

  University of Miami Retirement Savings Plan, filed their Class Action Complaint pursuant to 29

  U.S.C. § 1132(a)(2) and (3) against Defendant. [ECF No. 1]. On October 15, 2020, the Court

  referred this case to Judge Louis, pursuant to 28 U.S.C. § 636(b)(1)(B), for a ruling on all pre-trial,

  non-dispositive matters and a report and recommendation on all dispositive matters. [ECF No. 35].

  On March 1, 2021, Judge Louis issued her Report recommending that the Motion be granted in

  part and denied in part. [ECF No. 43]. As to Plaintiffs’ breach of the duty of loyalty claims, Judge
Case 1:20-cv-21784-DPG Document 46 Entered on FLSD Docket 03/26/2021 Page 2 of 3




  Louis recommends granting the Motion as to Counts I, II, and III. Id. at 6. As to Plaintiffs’ breach

  of the duty of prudence claims, Judge Louis recommends granting the Motion as to Counts II and

  III, id. at 16–17, and denying the Motion as to Count I, id. at 12. Defendant timely filed objections,

  [ECF No. 44], to which Plaintiffs responded. [ECF No. 45].

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         Having conducted a de novo review of the record, the Court agrees with Judge Louis’s

  well-reasoned analysis and conclusion that the Motion be granted in part and denied in part.

  Defendant’s objection as to the legal standard is meritless, and the Court finds that Judge Louis

  applied the proper standard to the Motion. Moreover, the remainder of Defendant’s objections are

  nothing more than a rehashing of arguments Defendant made in its Motion to Dismiss and before

  Judge Louis. Several courts in this district have found that “[i]t is improper for an objecting party

  to . . . submit [] papers to a district court which are nothing more than a rehashing of the same

  arguments and positions taken in the original papers submitted to the Magistrate Judge.” Sanchez

  v. Jones, No. 17-CIV-21911, 2019 WL 8892627, at *1 (S.D. Fla. Apr. 29, 2019) (internal quotation

  marks omitted) (alternations in original) (quoting Marlite, Inc. v. Eckenrod, No. 10-CIV-23641,

  2012 WL 3614212, at *2 (S.D. Fla. Aug. 21, 2012)); see also Estrada v. FTS USA, LLC, No. 14-



                                                    2
Case 1:20-cv-21784-DPG Document 46 Entered on FLSD Docket 03/26/2021 Page 3 of 3




  CIV-23388, 2018 WL 1811907, at *1 (S.D. Fla. Mar. 16, 2018) (“[I]f the objections are improper,

  in that they . . . ‘simply rehash or reiterate the original briefs to the magistrate judge,’ . . . that will

  not suffice to invoke a district court’s de novo review of the magistrate judge’s recommendations.

  Thus a court need only review the magistrate judge’s report for clear error.” (citations omitted)).

  The Court therefore agrees that the Motion should be granted in part and denied in part for the

  reasons stated in Judge Louis’s well-reasoned Report.

                                              CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1.      Magistrate Judge Lauren Fleischer Louis’s Report and Recommendation on

                  Defendant University of Miami’s Motion to Dismiss Pursuant to Rules 12(b)(1)

                  and 12(b)(6), [ECF No. 16], AFFIRMED AND ADOPTED and incorporated into

                  this Order by reference.

          2.      Defendant University of Miami’s Motion to Dismiss Pursuant to Rules 12(b)(1)

                  and 12(b)(6), [ECF No. 16], is GRANTED in part and DENIED in part.

          3.      Plaintiffs Augustino Santiago, Lilly Leyva, Guillermo Creamer, and Maria

                  Aceituno’s Class Action Complaint, [ECF No. 1], shall proceed as to their breach

                  of duty of prudence claim in Count I.

          DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of March, 2021.




                                                   ________________________________
                                                   DARRIN P. GAYLES
                                                   UNITED STATES DISTRICT JUDGE




                                                       3
